Citation Nr: 1403566	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  06-31 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to August 6, 2010.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran had active service from August 1998 until April 2004. 

This matter is on appeal from an August 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held via videoconference at the RO in September 2010.  At that hearing, the Veteran submitted additional evidence in support of his claim, accompanied by a waiver of initial Agency of Original Jurisdiction (AOJ) review

In November 2010, this matter was remanded by the Board for further evidentiary development.

The Board has reviewed the Veteran's physical claims file, and his electronic files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  Prior to August 6, 2010, the Veteran was service-connected for the following disabilities: depressive disorder, rated as 50 percent disabling; post-concussion migraine headaches, rated as 50 percent disabling; residuals of a traumatic brain injury (TBI), rated as 40 percent disabling; a low back disability, rated as 20 percent disabling; cervical strain, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; gastroesophageal reflux disease (GERD), rated as 10 percent disabling; and left knee disability, a right knee disability, tinea pedis, and sinusitis, each rated as noncompensably disabling.  The total combined rating was 90 percent.

2.  From August 6, 2010, the Veteran is service-connected for the following disabilities: depressive disorder, rated as 70 percent disabling; post-concussion migraine headaches, rated as 50 percent disabling; residuals of a TBI, rated as 40 percent disabling; sinusitis, rated as 30 percent disabling; a low back disability, rated as 20 percent disabling; cervical strain, tinnitus, GERD, a left knee disability, and a right knee disability, each rated as 10 percent disabling; and tinea pedis, rated as noncompensably disabling.  The total combined rating is 100 percent.

3.  The Veteran has completed four years of college and was he enrolled in a state university to obtain his Master's Degree in Business Administration from May 2010 to 2012; he last worked part-time in September 2010 for his family's business.

4.  Prior to August 6, 2010, the Veteran's service-connected disabilities, alone, are not of such severity as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & to Assist

Before addressing the merits of the remaining issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  (2002).  Prior to the initial adjudication of the Veteran's claim, a letter dated in September 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio at 187.  That letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim. This includes assisting the Veteran in procuring service treatment records (STRs), records from the Social Security Administration (SSA) and other relevant private and VA treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's STRs. Also on file are pertinent outpatient treatment records.  The file also contains statements and contentions made by the Veteran and his representative and his spouse, who also served as his employer.

A VA examinations were conducted during the course of the appeal in February/April 2010.  The VA examination report was quite comprehensive and adequately addressed the Veteran's service-connected disabilities and employability.

Accordingly, the Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Moreover, there has been substantial compliance with the 2010 Board remand instructions as SSA records were obtained and associated with the claims file and the Veteran was provided with sufficient notice in September 2010 ; therefore, no further remand is required.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Merits of the Claim

The Veteran claims that he is unemployable as a result of his service-connected disabilities, specifically his migraine headaches, depression, joint injuries, and TBI.  See, informal claim received by VA in April 2006 and VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated August 2010.  Therefore, he believes that a TDIU is warranted.

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2013).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2013).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.

Where a Veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration where the Veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2013).  Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a) , 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3 (2013).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

If there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As an initial matter, in a February 2013 statement, the Veteran indicated that he was seeking a TDIU effective from the date of his discharge from service in April 2004 until August 2010, due to the combined 100 percent disability rating effective from August 6, 2010.  Accordingly, the Board will discuss the evidence in support of the Veteran's claim from August 2004 to August 5, 2010.  In that regard, in the present case, for the period prior to August 6, 2010, the Veteran was service-connected for the following disabilities: depressive disorder, rated as 50 percent disabling; post-concussion migraine headaches, rated as 50 percent disabling; residuals of a traumatic brain injury (TBI), rated as 40 percent disabling; a low back disability, rated as 20 percent disabling; cervical strain, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; gastroesophageal reflux disease (GERD), rated as 10 percent disabling; and left knee disability, a right knee disability, tinea pedis, and sinusitis, each rated as noncompensably disabling.  The total combined rating was 90 percent.  Therefore, as he received a combined disability rating of 90 percent, he meets the percentage rating standards for TDIU for this period.  38 C.F.R. § 4.16(a) (2013). 

The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  Therefore, the question now presented is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Here, the Board finds that the Veteran is not prevented from securing or following substantially gainful employment due to his service-connected disabilities. 

VA treatment records include a December 2004 mental health note which indicates a diagnosis of depression and states that the Veteran was not able to work.

In May 2005 and December 2009 letters, VA psychologist Dr. J.G.A., opined that the Veteran's psychological difficulties (pain, depression, anxiety and memory impairment) are of such severity that he cannot maintain substantial gainful employment at the present time and for the foreseeable future and is for all intents and purposes totally and permanently disabled.

In a November 2006 statement, the Veteran stated that the frequency of his migraines made it impossible for him to seek gainful employment.  He also stated that his many joint injuries further complicated any attempt at employment, as they both restricted him physically due to weakness and limited mobility, and further distracted him mentally.  He stated that the Vocational Rehabilitation and Employment Services determined that employment was not feasible and that while he might have possessed the skills and education for some available positions, none were conducive to his physical limitations.

VA treatment records include an August 2009 report which indicates that the Veteran was slowly expanding the internet business component of the family store and went on a "quite successful" business trip.  In January 2010, he stated that he worked a lot at his business.  A February 2010 report indicates that he enjoyed working in his business.  An April 2010 report indicates that he enrolled in classes at a university in pursuit of his MBA.

On VA headaches examination in February 2010, the examiner indicated that he had been self-employed since 2004 and opined that his headaches had no effect on his daily activity.

On VA psychiatry and TBI examination in February 2010, the examiner opined that he had difficulty establishing and maintaining effective work relationships.  The Veteran stated that he had done well with his business, but believed that without his wife he would not have had the stamina.  It was noted that he had moderate severe cognitive problems (including attention and concentration) and moderate problems with short and long term memory.

In a May 2010 SSA decision, the Administrative Law Judge (ALJ) indicated that the Veteran was alleging disability since April 4, 2004, due to his psychiatric disorder.  The ALJ determined that the Veteran had not engaged in substantial activity since April 4, 2004.  He determined that the Veteran had residual functional capacity to perform medium work, but had a marked limitation in his ability to perform activities within a schedule, maintain regular attendance, and be punctual with customary tolerances.  An April 2007 SSA disability determination indicates that the Veteran became disabled October 1, 2006 due to his psychiatric disorders.

VA treatment records include a July 2010 report which indicates that the Veteran was pursuing a Master's degree and completed 2 courses in which he received "A" grades.  In August 2010, he indicated that he was passing his classes and was spending most of his time studying and going to class; he was spending less time "in the store."  He did state that he had some trouble processing the material that he had learned.

In September 2010, the Veteran testified that he testified that he worked part-time in the family business and earned $100.00 a month salary.  

On VA knees and spine examination in October 2010, the examiner indicated that the Veteran's bilateral knee and low back disabilities caused limited prolonged walking, sitting, standing, and lifting.

In a February 2013 statement, the Veteran indicated that the most regular employment he had was working in his spouse's store which he left because the moderate work and part-time "at will" schedule was too taxing physically to maintain, and the work he was able to accomplish did not justify the minimal pay he was receiving.

The Veteran submitted letters from his spouse and employer, dated in April 2006, in which she stated that he assisted her at her retail gift store, to the extent that his physical abilities allowed.  She stated that his duties mostly consisted of restocking shelves when he remembered to do so and assisting customers.  However, she would not hire him because his work which was inconsistent due to his back/joint pain, migraines, and memory problems.  Due to those disabilities, he was often unable to work.  In an October 2010 letter, his spouse indicated that he had worked with her on a part-time contract basis as a consultant since the opening of the business in October 2004, but had continued difficulty due to his physical limitations caused by migraines and other injuries sustained in the Army.  He frequently took breaks at work due to joint/ pain/ weakness and headaches.  He later developed extreme difficulty completing any tasks in the store and at home and as of October 1, 2010, he was no longer in the pay of the company.

The Board acknowledges that the evidence of record the only medical opinion in support of the Veteran's claims is that of D. J.G.A. who opined in 2005 and 2009 that the Veteran's psychological and cognitive difficulties were of such severity that he could not maintain substantial gainful employment and was totally and permanently disabled.  However, the probative value of this opinion is lessened by the fact there is no indication that the VA psychologist reviewed any other relevant evidence in the claims file in formulating his opinion.  It is true that a review of the claims failure or lack thereof does not control the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  However, the VA psychologist's opinions are, based in part, on an inaccurate and incomplete review of the medical evidence.   While not outcome determinative, a thorough review of the claims file shows that the Veteran went on a successful business trip and was studying for his MBA during the period prior to August 6, 2010, the same period during which he has contended that he is unemployable, in part, due to his psychiatric and cognitive disabilities.

Notably, on VA Disability Benefits Questionnaire psychiatric examination in March 2012, the examiner noted that the Veteran was in the process of completing work on his Master's Degree in business at a state university and reported that he was doing well and that his GPA remained high.  The examiner opined that the Veteran's symptoms did not prevent employment and opined that the Veteran was able to mentally to maintain a high average in his Master's degree program with reduced course load.  Certainly, the process of studying for a Master's Degree includes coursework and studying that implies that the Veteran performed some sedentary work and is capable of some degree of sedentary employment.  In fact, there is no medical opinion of record which states that the Veteran is incapable of maintaining some form of sedentary employment.

The Board has also considered the Veteran's wife's opinion that he is unemployable due to his service-connected disabilities.  However, the Veteran's wife's opinion, while serving in the role as the Veteran's employer and supervisor, must be recognized as an opinion burdened by inherent and unavoidable conflict of interest.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In addition, the evidence does not indicate that she has specific training necessary to provide a medical opinion regarding the Veteran's unemployability due to service-connected disabilities.  Her opinion is also heavily outweighed and somewhat contradicted by the Veteran's own statements regarding his success in the performance of his MBA's courses, which suggests that the Veteran is at the very least capable of sedentary employment.  Accordingly, the Board accords this statement limited probative value.

While the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, as evidenced by his 90 percent combined rating prior to August 6, 2010, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated by the currently assigned 90 percent combined rating prior to August 6, 2010.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Moreover, although the Veteran receives SSA disability benefits based on a primary diagnosis of depressive disorder, one of his service-connected disabilities, the Board notes that SSA determinations as to employability are not considered binding on VA as SSA subscribes to different statutory and regulatory criteria.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).
The Board acknowledges the Veteran's assertions that he is unable to work due to his service-connected disabilities.  It must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report pain and fatigue, due to his orthopedic disabilities, and cognitive impairment due to his psychiatric disorder and TBI.  He is also competent to report that these disabilities impair his ability to work.  However, providing an opinion that his orthopedic, psychiatric, and neurological disabilities have rendered him unemployable requires a level of medical training that he does not possess.  The Veteran's statements asserting that his service-connected disabilities (most notably his back and neck disabilities) alone prevent him from securing or following any substantially gainful employment are also inconsistent with the probative evidence of record.  Specifically, the Veteran's assertion that he has gone to school in pursuit of his MBA presumably requires some sitting in the classroom and while studying.  It then follows that he should be able to maintain sedentary employment.  While he is competent to discuss the symptoms of his service-connected disabilities and his perception on their effect on his unemployment, his assertions are clearly outweighed by the evidence of the conclusions of the relevant VA examiners who have not opined that the Veteran is unemployable due to his service-connected disabilities or incapable of performing sedentary employment.  Moreover, while the Veteran's employment and educational history reflects positions that have required non-sedentary duties, the record suggests that he is indeed capable of sedentary employment.

Accordingly, a basis for a grant of TDIU has not been presented at any point prior to August 6, 2010.  Thus, the Board finds that the evidence does not demonstrate that the Veteran is unemployable due to his service-connected disabilities.  As such, the benefit of the doubt doctrine is inapplicable, and the claim for TDIU must be denied.  See 38 C.F.R. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to August 6, 2010, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


